Citation Nr: 1530819	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to service connection for lumbar spine disability.

2. Entitlement to service connection for chronic fatigue syndrome.

3. Entitlement to service connection for chronic joint and muscle pain, to include femoroacetabular impingement of the left hip and chronic pain syndrome.

4. Entitlement to service connection for fibromyalgia.

5. Entitlement to service connection for headaches of the muscle contraction type.

6. Entitlement to service connection for obstructive sleep apnea.

7. Entitlement to service connection for neuroendocrine tumor of the pancreas.

8. Entitlement to service connection for antiphospholipid syndrome (claimed as blood clotting disorder), to include as secondary to neuroendocrine tumor of the pancreas.
9. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to neuroendocrine tumor of the pancreas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran submitted additional evidence directly to the Board in April 2015 and requested that the RO consider the new evidence in the first instance.  However, in a May 2015 brief, the Veteran's representative indicated that the Veteran waived initial RO consideration of the evidence.  Therefore, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

In a January 2010 written statement, the Veteran raised the issue of entitlement to service connection for depression.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 2010, the Veteran underwent VA examination in connection with his claims of entitlement to service connection for a neuroendocrine tumor of the pancreas and antiphospholipid syndrome.  In pertinent part, the VA examiner indicated that although the claims file contained a note from a private physician reflecting a finding of neuroendocrine tumor and an additional note reflecting a pancreatic abscess, current diagnoses and etiological opinions could not be determined without a full pathology and operative report.  Likewise, the February 2015 outside medical opinion provider found he could not render a medical opinion without resorting to mere speculation until the complete medical evaluation of the Veteran's neuroendocrine tumor was obtained.  The Veteran's claims file includes several treatment records from the University of Arkansas Medical Services.  However, given the VA physicians' statements, the Board finds VA is on notice of additional records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As the evidence does not appear to include these records, the Board finds remand is warranted to attempt to obtain a full pathology and operative report in connection with the Veteran's claimed neuroendocrine tumor of the pancreas.  Additionally, in light of the VA examiner's inability to provide a current diagnosis and opinion, the Board finds the RO should obtain addendum opinions if additional private treatment records regarding the Veteran's neuroendocrine tumor of the pancreas are obtained.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Furthermore, an October 2010 VA treatment record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA) based on multiple medical and psychiatric conditions.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.  

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from August 2012 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private treatment records pertaining to the Veteran's claimed neuroendocrine tumor of the pancreas, to specifically include records from the University of Arkansas Medical Services, Arkansas Cancer Research Center, and Dr. G. Bowman, and any other identified private treatment records pertinent to the Veteran's claims.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claims will be re-adjudicated.

2. Obtain and associate with the record all VA treatment records for the Veteran dated from August 2012 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. If additional evidence is obtained with respect to the Veteran's neuroendocrine tumor of the pancreas, forward the Veteran's claims file, to include a copy of this Remand, to the August 2010 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of any current neuroendocrine tumor of the pancreas and antiphospholipid syndrome.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  

After review of all the evidence, including the service treatment records, VA examination reports and treatment records, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any neuroendocrine tumor of the pancreas diagnosed during the pendency of the appeal began in service, was caused by service, or is otherwise related to service, to include as due to exposure to hazardous waste.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any antiphospholipid syndrome began in service, was caused by service, or is otherwise related to service, to include as due to exposure to hazardous waste.  If entitlement to service connection for the tumor of the pancreas is granted and the opinion on direct service connection for antiphospholipid syndrome is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any antiphospholipid syndrome was caused or aggravated by a neuroendocrine tumor of the pancreas.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






